DETAILED ACTION

Response to Arguments
	The 35 U.S.C. 112, second paragraph rejection, has been withdrawn based on applicant’s amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sawamura, U.S. Patent No. 6,553,484 B1, discloses “From an instruction out-of-order buffer (e.g. Reservation Station), select one instruction to be issued according to some priority. This instruction is one of those whose operands are ready and which can get the resources they require. (2) Search the instruction out-of-order buffer for the succeeding instructions referencing the result of the selected instruction and set the operand ready flags of those succeeding instructions” [col. 1, lines 26-40].

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	in response to the selected instruction code that is a memory access instruction, wait to issue the selected instruction code to the execution circuit until detecting completion of executing 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest in response to the selected instruction code that is a memory access instruction, wait to issue the selected instruction code to the execution circuit until detecting completion of executing of a previous instruction code, the previous instruction code being an instruction code previous to the selected instruction code; and in response to detecting that the executing of the previous instruction code is canceled, discard the selected instruction code that is the memory access instruction, in combination with other recited limitations in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181